The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 10/05/2022, the following is a Final Office Action for Application No. 17180417.  

Status of Claims
Claims 17-36 are pending.
Claims 1-16 are cancelled. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s filing of a Terminal Disclaimer and approval of the Terminal Disclaimer overcomes the Double Patenting rejection, and thus the Double Patenting rejection  has been withdrawn.  Applicant’s amendments to the claims overcome the 35 U.S.C 101 rejection and hence the 35 U.S.C. 101 rejection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bethea et al. (US 20110211687 A1) hereinafter referred to as Bethea in view of Petty et al. (US 6337858 B1) hereinafter referred to as Petty in further view of Avery et al. (US 20040088300 A1) hereinafter referred to as Avery. 

Bethea teaches:
Claim 17.  A method of running an agent guide script-flow for an agent in a web client application, the method comprising: 
initializing a graphical user interface in the web client application, wherein the graphical user interface integrates with a client server on which is a script-flow service application (¶0015 At its most basic, a Call Flow is a series of questions and statements/answers/responses to gather and process information. As seen above, the questions and statements correspond to different steps in the Call Flow process. In many cases, this series of questions and answers can be thought of as a script. ¶0054 FIG. 4 illustrates an example of computer architecture for implementing as the system and methods illustrated in FIGS. 1-3 and described above. The exemplary computing system of FIG. 4 includes: 1) one or more processors 401; 2) a memory control hub (MCH) 402; 3) a system memory 403 (of which different types exist such as DDR RAM, EDO RAM, etc,); 4) a cache 404; 5) an I/O control hub (ICH) 405; 6) a graphics processor 406); 
presenting, to the agent, on a graphical user interface in the web client application, a voice in button and a case menu, wherein selecting the voice in button causes an interaction between the agent and a client to be initiated; selecting the voice in button in the graphical user interface to start the interaction with the client and the agent on the web client application (Fig. 1 and ¶0013-0014 As discussed above, FIG. 1 illustrates an example of a Custom Call Flow 100. Proceeding to 105, the CSR greets the caller. For example, the greeting could be "Hello! Do you know your Customer ID?" or a similar phrase. At 110, the CSR determines if the caller knows the "Customer ID" data element. If yes, proceed to 115; if no, proceed to 120. At 125, the caller's Customer ID is collected. At 130, the CSR looks up if the caller is an Authorized User. At 145, the CSR branches depending on whether or not the result of the entitlement query is true[155 or false[160. At 165, the CSR informs the caller that he or she is entitled to support. At 170, the 170, the CSR would inform the caller that they are not entitled to support if the entitlement query is false and the Call Flow 100 would end at 180. The statements, which would be read to the caller, would appear in a user interface. If the user does not have a Customer ID at 105, then the CSR proceeds to 120 and 135. At 135, the CSR collects the company name. At 140, the CSR looks up the company's user profile  Fig.3 and ¶0029 …If the user chooses to execute the new call flow, the exception condition call flow should record the event, and execute the new call flow in parallel with itself (this also requires UI integration, as all existing call flow UIs only allow a single executing call flow). The exception call flow will continue to monitor during the execution of the new call flow. If the user chooses to click the "exception." button on the new call flow during execution, the original exception call flow will take over as before, and merge its preserved state with the new state left by the new call flow. In this way there will only be one instance of the exception call flow, and one instance of a "normal" call flow executing at a given time. A "normal" call flow may also be referred to as a "base" call flow throughout this application. A base call flow may also be referred to as an "originating" call flow…); 
determining, by a processor, an interaction type of the interaction and an agent guide script-flow associated with an interaction type of the interaction (¶0013 At 145, the CSR branches depending on whether or not the result of the entitlement query is true[155 or false[160. At 165, the CSR informs the caller that he or she is entitled to support. At 170, the 170, the CSR would inform the caller that they are not entitled to support if the entitlement query is false and the Call Flow 100 would end at 180. The statements, which would be read to the caller, would appear in a user interface.  ¶0035 The next step is to translate each of the recorded steps into a call flow. Depending on the type of node in the originating call flow, a branching condition or a trigger point can be used to provide an entry point to the enhanced call flow. ); 
using the processor to access the script-flow service application on the client server (¶0015 and ¶0055 The one or more processors 401 execute instructions in order to perform whatever software routines the computing system implements. The instructions frequently involve some sort of operation performed upon data. ¶0057 The ICH 405 is responsible for ensuring that such data is properly passed between the system memory 403 and its appropriate corresponding computing system interface (and internal storage device if the computing system is so designed). The MCH 402 is responsible for managing the various contending requests for system memory 403 access amongst the processor(s) 401, interfaces and internal storage elements that may proximately arise in time with respect to one another); 
displaying in the graphical user interface in the web client application the determined agent guide script-flow to the agent, if an agent guide script-flow associated with the interaction type for the interaction exists, wherein the agent guide script-flow is received by the web client application from the script- flow service application on the client server (¶0013 The statements, which would be read to the caller, would appear in a user interface. ¶0054 FIG. 4 illustrates an example of computer architecture for implementing as the system and methods illustrated in FIGS. 1-3 and described above. The exemplary computing system of FIG. 4 includes: 1) one or more processors 401; 2) a memory control hub (MCH) 402; 3) a system memory 403 (of which different types exist such as DDR RAM, EDO RAM, etc,); 4) a cache 404; 5) an I/O control hub (ICH) 405; 6) a graphics processor 406; 7) a display/screen 407 (of which different types exist such as Cathode Ray Tube (CRT), Thin Film Transistor (TFT), Liquid Crystal Display (LCD), DPL, etc.); and/or 8) one or more I/O devices 408); and 
completing the interaction with the client with or without the agent guide script-flow on the graphical user interface, wherein the agent completes the interaction without the agent guide script-flow if one for the interaction type does not exist (¶0013 At 145, the CSR branches depending on whether or not the result of the entitlement query is true[155 or false[160. At 165, the CSR informs the caller that he or she is entitled to support. At 170, the 170, the CSR would inform the caller that they are not entitled to support if the entitlement query is false and the Call Flow 100 would end at 180. The statements, which would be read to the caller, would appear in a user interface. ¶0040 At 245, the CSR determines if the call flow is complete. If no, proceed to 215. If yes, the CSR determines if the call flow is a base call flow at 250. If no, proceed to 255 and 215. If yes, the CSR determines whether to create a call flow "exception." If no, the call has failed and proceeds to 270. If yes, the "exception" call flow is activated at 265.).
Although not explicitly taught by Bethea, Petty teaches in the analogous art of originating voice calls from a data network:
presenting a voice in button  (C.4 L.1 The invention therefore provides a method and apparatus for permitting a user browsing a data network such as the Worldwide Web (WWW) or the Internet to establish voice communications with a service subscriber associated with an interactive information page of the data network. The interactive information page includes a "voice button" which may be activated by the user to initiate voice communications to obtain more detailed information about the items being advertised. The user may select a preferred medium for the voice communication.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the originating voice calls from a data network of Petty with the system for call flow generation via real-time tracking of guided problem resolution of Bethea for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Bethea ¶0002 teaches that there is a need for a system for call flow generation via real-time tracking of guided problem resolution; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Bethea Abstract teaches adapting an existing call flow wherein the call flow, and Petty Abstract teaches providing voice communications between two parties using computer controlled telephony hardware; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Bethea at least the above cited paragraphs, and Petty at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the originating voice calls from a data network of Petty with the system for call flow generation via real-time tracking of guided problem resolution of Bethea.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Bethea in view of Petty, Avery teaches in the analogous art of management system for a contact centre:
presenting … a case menu…and determining … an interaction type of the interaction (Figs. 6-7 and ¶0058 At step 48, the CSAMS prompts the business to choose a level of CSA automation: basic, which merely launches the CSA, or advanced, which retrieves the customer record and is able to perform complex CSA interaction on behalf of the CSR. ¶0063 At step 412, the administrator selects another menu of the CSAMS learning robot front-end 26 and identifies the call parameters to be associated with each field. Each CSA application menu and/or menu option can also be associated with one or more call parameters. For example, the administrator can associate data entered into a particular field by selecting the data from the displayed session script, and then selecting one of the available call parameters from a list box displayed by the learning robot front-end 26. This replaces the data in the script with a tagged reference to the selected call parameter. The scripts therefore include parameter tags which are replaced during call handling by the data accompanying the call (call parameters). The parameter tags are used later by the CSAMS execution robot 28, 29 to enter data or select a CSA menu option based on the actual data obtained during the call. ¶0071 a CSA script that enables viewing of a customer insurance policy based on the customer's policy number may include a tag called &lt;policy_number&gt; that is replaced by the actual policy number collected by an IVR system or a web form etc. Similarly, CSA menu options are described in the scripts by menu/option tags, which are replaced during call handling by the data accompanying the call…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the management system for a contact centre of Avery with the system for call flow generation via real-time tracking of guided problem resolution of Bethea in view of Petty for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Bethea ¶0002 teaches that there is a need for a system for call flow generation via real-time tracking of guided problem resolution; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Bethea Abstract teaches adapting an existing call flow wherein the call flow, Petty Abstract teaches providing voice communications between two parties using computer controlled telephony hardware, and Avery Abstract teaches and application management system, including a learning robot/learning agent adapted to generate control data (eg automation script) by monitoring interactions (404,406) between a customer service application (CSA) and a user of the application and an execution robot for sending application data to the application on the basis of the control data; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Bethea in view of Petty at least the above cited paragraphs, and Avery at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the management system for a contact centre of Avery with the system for call flow generation via real-time tracking of guided problem resolution of Bethea in view of Petty.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Bethea in view of Petty, Avery teaches in the analogous art of management system for a contact centre:
Claim 18.  The method of claim 17, further comprising logging into the web client application by the agent before starting the interaction (¶0058 Once the administrator is able to access the CSA (securely if required by the business) based on the information collected by the CMAMS server 22, at step 47 the CSAMS optionally offers to maintain the username/password pairs on the CSAMS server 22 so that it can auto-login CSRs. If this option is not available, or offered but declined, the CSRs will have to login to the CSA manually. At step 48, the CSAMS prompts the business to choose a level of CSA automation: basic, which merely launches the CSA, or advanced, which retrieves the customer record and is able to perform complex CSA interaction on behalf of the CSR.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the management system for a contact centre of Avery with the system for call flow generation via real-time tracking of guided problem resolution of Bethea in view of Petty for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Bethea ¶0002 teaches that there is a need for a system for call flow generation via real-time tracking of guided problem resolution; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Bethea Abstract teaches adapting an existing call flow wherein the call flow, Petty Abstract teaches providing voice communications between two parties using computer controlled telephony hardware, and Avery Abstract teaches and application management system, including a learning robot/learning agent adapted to generate control data (eg automation script) by monitoring interactions (404,406) between a customer service application (CSA) and a user of the application and an execution robot for sending application data to the application on the basis of the control data; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Bethea in view of Petty at least the above cited paragraphs, and Avery at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the management system for a contact centre of Avery with the system for call flow generation via real-time tracking of guided problem resolution of Bethea in view of Petty.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Bethea teaches:
Claim 19.  The method of claim 17, wherein the graphical user interface includes a script-flow portion of the graphical user interface (¶0011-0014 FIG. 1 illustrates a "base" Customer Call Framework 100. The basic logical design of a Call Flow is a series of connected nodes. Nodes can consist of a request for information, a display of information, an execution branch, or a hook for triggering the execution of other call flows. During a call flow, these nodes are typically displayed one-at-a-time as a series of statements or questions, representing real-time interactions with a caller. ¶0024 Once the exception condition call flow has been activated, the CSR or end-user adds or updates data in the available data set to reflect the changing state of the problem determination and resolution process dynamically. This requires integration with the client application, as special User Interface ("UI") elements will be required to support this capability.).

Bethea teaches:
Claim 20.  The method of claim 17, wherein the agent guide scriptflow is text the agent will speak to the client (Fig. 1 and ¶0011-0014 As discussed above, FIG. 1 illustrates an example of a Custom Call Flow 100. Proceeding to 105, the CSR greets the caller. For example, the greeting could be "Hello! Do you know your Customer ID?" or a similar phrase. At 110, the CSR determines if the caller knows the "Customer ID" data element. If yes, proceed to 115; if no, proceed to 120. At 125, the caller's Customer ID is collected. At 130, the CSR looks up if the caller is an Authorized User. At 145, the CSR branches depending on whether or not the result of the entitlement query is true[155 or false[160. At 165, the CSR informs the caller that he or she is entitled to support. At 170, the 170, the CSR would inform the caller that they are not entitled to support if the entitlement query is false and the Call Flow 100 would end at 180. The statements, which would be read to the caller, would appear in a user interface. If the user does not have a Customer ID at 105, then the CSR proceeds to 120 and 135. At 135, the CSR collects the company name. At 140, the CSR looks up the company's user profile.).

Bethea teaches:
Claim 21.  The method of claim 17, wherein the interaction with the client is any one of a live telephone call, face-to-face, or a web chat session with the client (¶0013 As discussed above, FIG. 1 illustrates an example of a Custom Call Flow 100. Proceeding to 105, the CSR greets the caller. For example, the greeting could be "Hello! Do you know your Customer ID?" or a similar phrase. At 110, the CSR determines if the caller knows the "Customer ID" data element.).

Bethea teaches:
Claim 22.  The method of claim 17, wherein the graphical user interface further includes a pre-configured page that may be tailored for the agent (¶0049 At 380, the system modifies the base call flow, also known as an originating call flow, by determining the proper entry point for the new call flow. An entry point can be a branch or trigger point depending on the context in the originating call flow at which the exception was generated: If the exception was initiated at a stage in the originating call flow in which a branch node was being evaluated, and the cause of the exception is determined to be due to a missing branch condition, the branch in the originating call flow is updated for the new condition, such that the new condition is the entry point for the new call flow.).

Bethea teaches:
Claim 23.  The method of claim 19, wherein the script-flow portion includes a plurality of menu items that run the agent guide script-flow and assist the agent in the interaction with the client (¶0029 the exception condition call flow also should allow the runtime engine to monitor the data set in case activation conditions for other call flows are met. If the activation conditions are met for another call flow, the exception call flow should give the user the option of starting it. If the user chooses to execute the new call flow, the exception condition call flow should record the event, and execute the new call flow in parallel with itself (this also requires UI integration, as all existing call flow UIs only allow a single executing call flow)). 

As per claims 24-30 and 31-36, the medium and system tracks the method of claims 17-23 and 17-22, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 17-23 and 17-22 are applied to claims 24-30 and 31-36, respectively.  Bethea discloses that the embodiment may be found as a system (Fig. 1 and ¶0060).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURTIS GILLS/Primary Examiner, Art Unit 3624